       Case 4:20-cv-00072-SMR-SBJ Document 1 Filed 02/27/20 Page 1 of 3



         IN THE SOUTHERN DISTRICT COURT FOR THE STATE OF IOWA


 Iowa Steak Company, L.C.,                            Case No.
        Plaintiff,
 vs.
                                                                     COMPLAINT
 United States,
        Defendant.


   COMES NOW, Plaintiff, Iowa Steak Company, L.C., by and through counsel, in support of

its Complaint and states the following:

                                                 Facts

   1. Plaintiff first applied for authorization to participate in Supplemental Nutrition Assistance

Program (SNAP) on June 25, 2019.

   2. Plaintiff’s application was denied by the United States Department of Agriculture, Food

and Nutrition Service (hereinafter “Agency”) on August 8, 2019.

   3. The Agency’s cause for denial is based on 7 C.F.R. § 278.1, which states in relevant part,

“The filing of any application containing false or misleading information may result in the denial

of approval for participation in the program…”

   4. Specifically, the Agency alleges that Plaintiff failed to inform that Agency that while there

have been no issues with Iowa Steak Company and its participation with SNAP benefits in Iowa,

participation in SNAP benefits had been revoked for Iowa Steak Company in Washington and

Ohio several years ago.

   5. Plaintiff did not report this incident on the application because he did not feel it was

relevant since the privilege had been revoked in other states due to the actions of independent

contractors rather than any agent of the business.
       Case 4:20-cv-00072-SMR-SBJ Document 1 Filed 02/27/20 Page 2 of 3



   6. Further, these circumstances have failed to preclude Iowa Steak Company located in Iowa

from being granted renewal of their participation with SNAP benefits for the last several years.

   7. Plaintiff argued his case unsuccessfully in two phone conversations with the Retailer

Operations Division of the Agency on August 13, 2019, and August 21, 2019.

   6. Plaintiff received a letter from the Retailer Operations Division of the Agency on August

22, 2019 that informed him that his business had been permanently disqualified from

participation in SNAP.

   7. Plaintiff appealed this decision on August 30, 2019.

   8. Plaintiff received the Agency’s final decision on January 29, 2020.

   9. Plaintiff’s final remedy is to file a Complaint in the United States District Court of the

state in which Plaintiff resides or is doing business. This Complaint must be filed within thirty

(30) days of the receipt of the final decision.

                                                  Argument

   12. Plaintiff contends that the Agency’s decision should be reversed for several reasons,

namely:

       a. The Iowa branch of Iowa Steak Company has been successfully applying to participate

in SNAP since 1999. If the denial in Ohio and Washington were problematic for the Iowa

company’s benefits, it should have been noted by the Agency before this decision.

       b. Any and all denials of SNAP benefits in Washington and Ohio were under different

FNS numbers and were stated to have been state and store specific. Therefore, those denials

should not affect the Iowa store.
       Case 4:20-cv-00072-SMR-SBJ Document 1 Filed 02/27/20 Page 3 of 3



       c. Further, it was found in the FNS investigations from Washington and Ohio that the

disqualifications were due to the actions of independent contractors, rather than the owner or an

employee of Iowa Steak Company.

   13. Finally, Plaintiff failed to report these denials to the USDA because he did not deem them

relevant to the Iowa store’s application since there had been no previous issues with applications,

and because the previous denials were not caused by his actions.



   WHEREFORE, Plaintiff requests that this Court reverse the Agency’s decision, and

reinstate Iowa Steak Company’s participation in the SNAP program.

                                                             Respectfully Submitted,

                                                             /s/_Julia A. Ofenbakh_________
                                                             Julia A. Ofenbakh, AT0010124
                                                             IOWA DEFENDERS, PLLC
                                                             2183 86th Street, Suite C
                                                             Clive, Iowa 50325
                                                             Phone: (515) 868-0088
                                                             Facsimile: (515) 963-5370
                                                             Email: julia@iowadefenders.com
                                                             ATTORNEY FOR PLAINTIFF
